                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TRANSPORT SYSTEMS, LLC,

                    Plaintiff,
                                               CASE NO. 18-CV-11286
             v.                                HON. GEORGE CARAM STEEH

AMAZON and U.S. EXPRESS, INC.,

                    Defendants.
                                           /

                   ORDER GRANTING DEFENDANT
          U.S. EXPRESS, INC.’S MOTION TO DISMISS (Doc. 11)1

      This diversity suit raises state law claims of breach of contract, claim

and delivery, conversion, and unjust enrichment arising out of an

agreement between Plaintiff Transport Systems, LLC (“Transport”) and

Defendant U.S. Express Inc. (“USX”). Amazon is also a named Defendant.

Now before the court is USX’s motion to enforce a forum-selection clause,

and to dismiss on that basis, pursuant to Federal Rule of Civil Procedure

12(b)(6). For the reasons set forth below, USX’s motion to enforce the

forum-selection clause and to dismiss shall be granted.




1
 Although Defendant captions its motion as a motion for summary judgment, in its brief,
Defendant moves to dismiss under Federal Rule of Civil Procedure 12(b)(6). Thus, the
court treats the motion as a motion to dismiss.

                                         -1-
                                I. Background

      Plaintiff is in the business of providing trucks and trailers for hire in

the trucking industry. Defendant USX is a broker licensed by the Federal

Motor Carrier Safety Administration. On October 17, 2017, Plaintiff and

Defendant USX agreed to a drop and hook shipment pursuant to a Load

Tender and Rate Agreement Sheet, which is attached to the Complaint as

Exhibit A. The Load Tender and Rate Agreement Sheet sets forth a

mandatory forum-selection clause:

      This written Agreement contains the entire Agreement
      between the parties and may only be modified by signed
      written Agreement. If there is a signed Broker/Carrier
      Agreement or signed accessorial Agreement in effect
      between Broker and Carrier, any terms of such
      Agreement that conflict with this Agreement shall take
      precedence over this Agreement. Tennessee law,
      venue and jurisdiction shall apply.

(Doc. 11-2 at PgID 86) (emphasis added).

      On October 20, 2017, Plaintiff and USX entered into a general

Broker/Carrier Agreement which is attached to the Complaint as Exhibit B.

The agreement contemplated regular shipments. One such shipment was

on behalf of Defendant Amazon using Plaintiff’s 2016 Vanguard trailer

#4029. According to the Complaint, USX began using trailer #4029 for

other carriers without Plaintiff’s permission and that trailer is now missing.



                                       -2-
Plaintiff filed suit in Wayne County Circuit Court, and Defendants removed

on the basis of diversity jurisdiction. Defendant USX now moves to enforce

the forum-selection clause and to dismiss.

                              I. Standard of Law

      USX moves to dismiss under Federal Rule of Civil Procedure

12(b)(6). The first question for the court is whether Rule 12(b)(6) is the

appropriate method to seek enforcement of a forum-selection clause. In

Atlantic Marine Constr. Co., Inc. v. U.S. District Court for the W. Dist. Of

Texas, 571 U.S 49, 60 (2013), the Court held that the appropriate way to

enforce a forum-selection clause pointing to a state or foreign forum is

through the doctrine of forum non conveniens and held that such a motion

was not proper under Rule 12(b)(3) or 28 U.S.C. § 1406. The Supreme

Court did not reach the question, however, whether such a motion could be

brought under Rule 12(b)(6). Atlantic Marine, 571 U.S. at 61. Since

Atlantic Marine was decided, the Sixth Circuit has recognized that Rule

12(b)(6) remains a viable mechanism to enforce a forum-selection clause.

Smith v. Aegon Co. Pension Plan, 769 F.3d 922, 934 (6th Cir. 2014). Also,

in cases decided before Atlantic Marine, the Sixth Circuit suggested that

the proper mechanism for enforcing a forum-selection clause is a motion to

dismiss premised pursuant to Rule 12(b)(6) or a motion to dismiss for


                                      -3-
forum non conveniens. See Wong v. PartyGaming Ltd., 589 F.3d 821,

824, 830 (6th Cir. 2009) (denying the defendants' Rule 12(b)(3) motion to

dismiss based on a forum-selection clause, and instead, dismissing the

action sua sponte on forum non conveniens grounds); Langley v.

Prudential Mortg. Capitol Co., 546 F.3d 365, 366 (6th Cir. 2008)

(remanding for consideration of whether forum-selection clause

enforceable as part of a motion to dismiss pursuant to Rule 12(b)(6));

Bracken v. DASCO Home Med. Equip., Inc., 954 F. Supp. 2d 686, 693-94

(E.D. Mich. 2013) (recognizing that Sixth Circuit permits motions to enforce

a forum-selection clause under Rule 16(b)(6) or forum non conveniens

grounds).2

       Since Atlantic Marine was decided, district courts in the Sixth Circuit

have considered motions to enforce a forum-selection clause under both

Rule 12(b)(6) and under the doctrine of forum non conveniens. See

Branch v. Mays, 265 F. Supp. 3d 801, 807 (E.D. Tenn. 2017) (applying

forum non conveniens analysis sua sponte even though defendant moved

to dismiss under Rule 12(b)(6)); Ingenium Tech. Corp. v. Beaver




2
 See also Security Watch, Inc. v. Sentinel Sys., Inc., 176 F.3d 369, 371, 374-76 (6th
Cir. 1999) (affirming district court’s dismissal pursuant to an unspecified subsection of
Federal Rule of Civil Procedure 12(b) to enforce a forum-selection clause).

                                           -4-
Aerospace & Defense, Inc., 122 F. Supp. 3d 683, 689 (E.D. Mich. 2015)

(applying forum non conveniens standard); Kelly v. Liberty Life Assurance

Co. of Boston, No. 17-139-DLB, 2018 WL 558643, at *3 (E.D. Ky. Jan. 25,

2018) (recognizing Rule 12(b)(6) remains permitted, but not required,

procedural mechanism to enforce a forum-selection clause). Given the

uncertainty in the law as to whether dismissal under Rule 12(b)(6) is the

proper mechanism to enforce a forum-selection clause calling for bringing

suit in a state forum, or whether the court should analyze such a claim

under the doctrine of forum non conveniens, the court shall undertake both

analyses here. In doing so, the court notes that Plaintiff has addressed the

doctrine of forum non conveniens in its opposition brief, but USX denies

that doctrine is relevant to the court’s consideration. Because the court is

ruling in USX’s favor, there is no prejudice to USX for not moving to

dismiss on the grounds of forum non conveniens.

      “On a motion pursuant to Rule 12(b)(6), the court only needs to

determine whether the forum selection clause is enforceable and

applicable; if it is, then the suit should be dismissed.” Bracken, 954 F.

Supp. 2d at 694. Here, the parties have not submitted any evidence

outside the pleadings regarding the convenience of the forum; thus, it is

appropriate to conduct review pursuant to Rule 12(b)(6). Here, the forum-


                                     -5-
selection clause is set forth in the Load and Tender Rate Agreement which

is attached as Exhibit A to Plaintiff’s Complaint. Thus, it is appropriate for

the court to consider it in the context of USX’s motion to enforce the forum-

selection clause and to dismiss this action.

                                   II. Analysis

      Plaintiff opposes USX’s motion to dismiss for two reasons: (1) the

forum-selection clause is allegedly permissive, not mandatory, and thus

unenforceable; and (2) Tennessee is an inconvenient forum. Plaintiff’s

arguments are insufficient to overcome the presumption in favor of

enforcement of a forum-selection clause.

      A.    Forum-Selection Clause is Mandatory

      First, the forum-selection clause: “Tennessee law, venue and

jurisdiction shall apply” is mandatory. Courts have found that the use of the

term “shall,” as opposed to discretionary terms like “may” or “should,” when

used in forum-selection clauses make the requirement of a certain forum

mandatory, not permissive. See Gen. Elec. Co. v. G. Siempelkamp GmbH

& Co., 29 F.3d 1095, 1099 (6th Cir. 1994) (“Because the clause states that

“all” disputes “shall” be at [Defendant’s] principal place of business, it

selects German court jurisdiction exclusively and is mandatory”); Florida St.

Bd. of Admin. v. Law Eng’g & Env. Serv., Inc., 262 F. Supp. 2d 1004, 1009


                                      -6-
(D. Minn. 2003) (“Generally, courts have found that use of the words ‘may’

and ‘should’ signify permissive clauses, while use of the words ‘shall,’ ‘will,’

or ‘must’ signify mandatory clauses”).

      B.    Validity and Enforceability of Forum-Selection Clause

      Having found that the forum-selection clause is mandatory, the court

next turns to the question of whether it is enforceable. The “enforcement of

valid forum-selection clauses, bargained for by the parties, protects their

legitimate expectations and furthers vital interests of the justice system.”

Atlantic Marine, 571 U.S. at 63. (internal quotation marks and citation

omitted). As a result, “a valid forum-selection clause [should be] given

controlling weight in all but the most exceptional cases.” Id. Such clauses

are “prima facie valid” and “should be upheld absent a strong showing that

[they] should be set aside.” M/S Bremen v. Zapata Off-Shore Co., 407

U.S. 1, 10 (1972).

      In a diversity suit like this one, “the enforceability of the forum

selection clause is governed by federal law.” Wong, 589 F.3d at 828. The

Sixth Circuit has established a three-part test for determining whether a

forum-selection clause is enforceable. The court considers the following

factors: “(1) whether the clause was obtained by fraud, duress, or other

unconscionable means; (2) whether the designated forum would


                                       -7-
ineffectively or unfairly handle the suit; and (3) whether the designated

forum would be so seriously inconvenient such that requiring the plaintiff to

bring suit there would be unjust.” Id. Also, it is presumed that the clause is

enforceable, and “the party opposing the forum-selection clause bears the

burden of showing that the clause should not be enforced.” Id.

      Consideration of all three factors supports the conclusion that the

forum-selection clause here should be enforced. Plaintiff does not

challenge enforcement of the forum-selection clause based on the first two

factors. Indeed, there is no allegation that the clause was obtained by

fraud, duress, or other unconscionable means. In fact, the agreement was

reached by two sophisticated business entities. Also, Plaintiff does not

argue that Tennessee federal or state courts would ineffectively or unfairly

handle the suit. In fact, they are well equipped to handle this suit which is

governed by Tennessee law.

      Plaintiff relies solely on the third factor and argues that Tennessee is

an inconvenient forum because Plaintiff is a local, solely owned motor

carrier; all of the routes run for USX, including the relevant route in this

case, were run in Michigan; Plaintiff’s books and records are in Michigan;

and the witnesses are located in Michigan. Plaintiff also points to the fact

that USX has greater resources than Plaintiff, does business in Michigan,


                                      -8-
and has counsel located in Michigan as factors suggesting that Michigan

would not be an inconvenient forum for USX.

      Plaintiff has not met the third factor either. The Sixth Circuit has held

that in order to satisfy the third factor, “the plaintiff must show that

enforcement of the clause would be so inconvenient such that its

enforcement would be unjust or unreasonable.” Wong, 589 F.3d at 829.

This is a heavy burden that is not met by showing mere inconvenience. Id.

In Wong, plaintiffs were Ohio consumers, not sophisticated business

entities, who sought to avoid enforcement of a forum-selection clause set

forth in a non-negotiated consumer contract requiring any suit to be filed in

Gibraltar. Id. Plaintiffs argued enforcement of the clause would be

unreasonable because they were not entitled to a jury trial in Gibraltar, nor

could they bring class action claims there. Id. at 829. The Sixth Circuit

affirmed the district court’s decision that the forum-selection clause was

enforceable, finding that even requiring plaintiffs to litigate in a foreign

country without the benefits afforded in the United States legal system

would not be so inconvenient as to render it unjust or unreasonable. Id.

      District courts have found that parties opposing enforcement of

forum-selection clauses have failed to show that the chosen jurisdiction is

inconvenient in circumstances similar to those presented here. See, e.g.,


                                       -9-
United American Healthcare Corp. v. Backs, 997 F. Supp. 2d 741, 747-48

(E.D. Mich. 2014) (rejecting argument Michigan inconvenient forum even

where party opposing enforcement of forum-selection clause had never

been to Michigan, the sale of stock took place in California, all documents

and witnesses were in California, and party seeking to enforce clause no

longer headquartered in Michigan); Ferris & Salter P.C. v. Thomson

Reuters Corp., 819 F. Supp. 2d 667, 668, 671-72 (E.D. Mich. 2011)

(enforcing forum-selection clause in which Canadian corporation with

principal place of business in New York and Michigan law firm agreed to

resolve disputes in Minnesota). Based on the above discussion, Plaintiff

has not overcome the presumption that the forum-selection clause should

control. Thus, the clause is enforceable.

      C.    Forum Non Conveniens Analysis

      The court now considers whether the forum-selection clause should

be enforced via the forum non conveniens doctrine. Under that doctrine,

the district court weighs several factors, but the analysis is markedly

different when a forum-selection clause is in play. In a case in which there

is no forum-selection clause, the Sixth Circuit has held that the district court

must establish an adequate alternative forum, must weigh the relevant

public and private interests, and give deference to the plaintiff’s choice of


                                     - 10 -
home forum. Wong, 589 F.3d at 830. However, where a forum-selection

clause is present, the forum non conveniens analysis changes in several

important respects, two of which are germane here: (1) the plaintiff’s choice

of forum merits little weight, and (2) the court must not consider the parties’

private interests but deems those interests to weigh entirely in favor of the

preselected forum. Atlantic Marine, 571 U.S. at 63.

      Under the above factors, the court finds that enforcement of the

forum-selection clause here is appropriate. There is no dispute that

Tennessee courts are an adequate alternative forum. Indeed, they are in a

better position than this court to adjudicate the present dispute which sets

forth state law claims only, as the parties’ agreement contains a choice-of-

law provision which calls for the application of Tennessee law. There is no

dispute that Plaintiff is amenable to process in Tennessee as Plaintiff

consented to submit itself to the jurisdiction of Tennessee with the forum-

selection clause. Wong, 589 F.3d at 831. Also, as the Atlantic Marine

Court instructs, the court gives little weight to Plaintiff’s choice of forum,

571 U.S. at 63, or to its private interests as Plaintiff contractually agreed to

litigate in Tennessee, and thus, any inconvenience was clearly foreseeable

at the time of contracting. 571 U.S. at 64.




                                      - 11 -
      This leaves for the court to consider only the public interest factors

impacted by the forum-selection clause. The Supreme Court has

recognized that inquiry involves analysis of the following factors: “the

administrative difficulties flowing from court congestion; the local interest in

having localized controversies decided at home; [and] the interest in having

the trial of a diversity case in a forum that is at home with the law. The

Court must also give some weight to the plaintiffs' choice of forum.” Id. at

62 n.6 (internal quotation marks and citation omitted)). The Sixth Circuit

has also identified as additional factors avoidance of conflict-of-law

problems or application of foreign law, and unfairness in burdening local

citizens with jury duty. Wong, 589 F.3d at 832.

      Consideration of these factors weighs in favor of adjudication in

Tennessee. There has been no suggestion of court congestion in

Tennessee courts. There is no compelling local interest in having a breach

of contract case decided in Michigan as the parties, two sophisticated

business entities, agreed to try any dispute in Tennessee. Although the

court gives some weight to Plaintiff’s choice of forum, that weight is

overcome by the public’s interest in having a forum that is at home with the

law. As Tennessee law governs the instant dispute, the public interest is

served by having the matter litigated in Tennessee. A choice-of-law


                                      - 12 -
provision will usually be given effect unless it would be contrary to a

fundamental policy of a state with a materially greater interest in the issue.

Wong, 589 F.3d at 832. There has been no suggestion that Michigan has

a fundamental policy with a materially greater interest in a garden variety

breach of contract action. Also, there are no conflict-of-law problems to

consider, nor any possibility of the application of foreign law. Finally,

Plaintiff argues that this is a straight forward collection case, and thus, this

court has a strong interest in presiding over matters concerning persons

and entities domiciled in this district. Plaintiff’s argument is insufficient to

overcome the Supreme Court’s admonition that “a valid forum-selection

clause should control except in unusual cases.” Atlantic Marine, 571 U.S.

at 582.

      Plaintiff relies on a number of cases, (Doc. 16 at PgID 141-42),

including Servo Kinetic’s, Inc. v. Tokyo Precision Instruments Co., Ltd., 352

F. Supp. 2d 787 (E.D. Mich. 2004), for the proposition that dismissal is not

warranted under the doctrine of forum non conveniens based on deference

owed to Plaintiff’s choice of forum, and a careful weighing of public and

private interests. Those cases are not persuasive as they do not involve

forum-selection clauses which change the calculus for analysis under the




                                       - 13 -
forum non conveniens doctrine by affording little weight to the plaintiff’s

choice of forum or private interests. Atlantic Marine, 571 U.S. at 63.

                                       IV. Conclusion

      Having found that the forum-selection clause is enforceable and that

dismissal is warranted under Rule 12(b)(6) and the doctrine of forum non

conveniens, USX’s motion to dismiss (Doc. 11) is GRANTED.

      IT IS SO ORDERED.

Dated: October 16, 2018
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                   October 16, 2018, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                          - 14 -
